In his motion for rehearing appellant again insists that the charge given was upon the weight of the evidence, relying upon the case of Haynes v. State, 84 Tex.Crim. R., 204 S.W. 430, and also upon the opinion of the second appeal of the same case which is reported in 88 Tex.Crim. R., 224 S.W. 1100. Upon the first appeal the judgment in the Haynes case was reversed because of the holding that the *Page 255 
charge then given was upon the weight of the evidence, and appellant insists that the charge in the present case is in all respects like that contained in the Haynes case (Supra). We have carefully examined the charge given upon the first trial in the Haynes case and the one given upon the trial of the instant case and we confess our inability to discover in what particular the charge here given is upon the weight of the evidence. It required the jury to believe beyond a reasonable doubt that appellant killed deceased by driving and running an automobile against her; that in so doing he acted without that degree of care and caution that a man of ordinary care and prudence would use under like circumstances; that there was no apparent intention on his part to kill deceased or any other person; that there was apparent danger of causing her death or some other person's death at the time and place; and further required the jury to believe beyond a reasonable doubt that he was operating the car at a greater rate of speed than twenty miles per hour, or was operating it without brakes kept in good working order; and further, that the killing of deceased was the consequence of the acts of appellant. We fail to see how the charge as worded required appellant to show that he was acting with due care and caution. On the contrary, it required the State to show beyond a reasonable doubt that he acted without that degree of care and caution that a person of ordinary care and prudence would have used under like circumstances.
The motion for rehearing is overruled.